                     Case 20-10256-KBO                       Doc 429            Filed 07/17/20              Page 1 of 4



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

 In re:                                                                          )   Chapter 11
                                                                                 )
                                             1
 EARTH FARE, INC., et al.,                                                       )   Case No. 20-10256 (KBO)
                                                                                 )
                                                 Debtors.                        )   (Joint Administered)
                                                                                 )
                                                                                 )   Ref Docket Nos. 398

                                                    AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

GEOFF ZAHM, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 777
   Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a party
   to the above-captioned action.

2. On June 3, 2020, I caused to be served the “Summary of Third Monthly Application of
   Young Conaway Stargatt & Taylor, LLP as Counsel to the Debtors and Debtors in Possession
   for Allowance of Compensation and Reimbursement of Expenses Incurred for the period
   from April 1, 2020,” to which was attached the “Third Monthly Application of Young
   Conaway Stargatt & Taylor, LLP as Counsel to the Debtors and Debtors in Possession for
   Allowance of Compensation and Reimbursement of Expenses incurred for the period of April
   1, 2020 Through and Including April 30, 2020,” dated June 3, 2020 [Docket 398], by causing
   true and correct copies to be enclosed securely in separate postage pre-paid envelopes and
   delivered via first class mail mail to those parties listed on the annexed Exhibit A.




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Earth Fare, Inc.
(3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina
28732.



                   T:\CLIENTS\EARTHFAR\AFFIDAVITS\SUMMARY OF THIRD MONTHLY APPS_DI398_AFF_06-3-20_MP.DOCX
             Case 20-10256-KBO         Doc 429      Filed 07/17/20   Page 2 of 4



3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                /s/ Geoff Zahm
                                                                Geoff Zahm
 Sworn to before me this
 22nd day of June, 2020
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021




                                              -2-
Case 20-10256-KBO   Doc 429   Filed 07/17/20   Page 3 of 4




                    EXHIBIT A
                         Case 20-10256-KBO         Doc 429   Filed 07/17/20     Page 4 of 4
                                                   Earth Fare Inc
                                              Case No. 20-10256 (KBO)



EFI FEE APP DI 398 06-03-2020                                EFI FEE APP DI 398 06-03-2020

EARTH FARE, INC.                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
ATTN: MINDY HARVEY                                           ATTN.: M. BLAKE CLEARY
220 CONTINUUM DRIVE                                          RODNEY SQUARE
FLETCHER, NC 28732                                           1000 NORTH KING STREET
                                                             WILMINGTON, DE 19801




EFI FEE APP DI 398 06-03-2020                                EFI FEE APP DI 398 06-03-2020

CHAPMAN AND CUTLER LLP                                       OFFICE OF THE UNITED STATES TRUSTEE
ATTN.: STEPHEN R. TETRO II                                   ATTN: JANE M. LEAMY
111 WEST MONROE STREET                                       855 KING STREET, SUITE 2207
CHICAGO, IL 60603-4080                                       LOCKBOX 35,
                                                             WILMINGTON, DE 19801




EFI FEE APP DI 398 06-03-2020

PACHULSKI STANG ZIEHL &JONES LLP
ATTN.: BRADFORD J. SANDLER, ROBERT J. FEINSTEIN,
COLIN R. ROBINSON
919 N. MARKET STREET, 17T" FLOOR
WILMINGTON, DE 19801
